UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark One) X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25287 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-2051170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (260) 427-7000 Name of Each Exchange Title of Each Class on which registered Securities registered pursuant to Section 12(b) of the Act: Common stock, no par value NASDAQ / G Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNo X Aggregate market value of the voting and non-voting common stock held by non affiliates of the registrant based on the last sale price for such stock at June 30, 2011 (assuming solely for the purposes of this calculation that all directors and executive officers of the registrant are “affiliates”): $26,347,551 Number of shares of Common Stock outstanding at March 15, 2012: 4,853,136 The exhibit index required by Item 601(a) of Regulation S-K is included in Item 15 of Part IV of this Report Document Incorporated by Reference EXPLANATORY NOTE Tower Financial Corporation (the Registrant) is filing this amendment (the Form 10-K/A) to our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 (the Form 10-K), filed with the U.S. Securities and Exchange Commission on March 19, 2012, solely to correct an error in exhibits 31.1 and 31.2, Certification required by Item 307 of Regulation S-K as promulgated by the Securities and Exchange Commission and pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.These exhibits of the Form 10-K unintentionally omitted the reference to internal control over financial reporting in the introductory language to paragraph 4 of each of the certifications.The exhibits included in this Form 10-K/A correctly state the certifications being made by Management. This Form 10-K/A should be read in conjunction with the original Form 10-K, which continues to speak as of the date of the Form 10-K.Except as specifically noted above, this Form 10-K/A does not modify or update disclosures in the original Form 10-K.Accordingly, this Form 10-K/A does not reflect events occurring after the filing of the Form 10-K or modify or update any related or other disclosures. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER FINANCIAL CORPORATION Date: October 3, 2012 By: /s/Michael D. Cahill Michael D. Cahill President, Chief Executive Officer and Director Pursuant to the requirements of Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Michael D. Cahill President, Chief Executive October 3, 2012 Michael D. Cahill Officer and Director (Principal Executive Officer) /s/ Richard R. Sawyer Executive Vice President, Chief October 3, 2012 Richard R. Sawyer Financial Officer and Secretary (Principal Financial Officer and Principal Accounting Officer) /s/ Keith E. Busse Chairman of the Board & Director October 3, 2012 Keith E. Busse /s/ Kathryn D. Callen Director October 3, 2012 Kathryn D. Callen /s/ Scott A. Glaze Director October 3, 2012 Scott A. Glaze /s/ Jerome F. Henry, Jr. Director October 3, 2012 Jerome F. Henry, Jr. /s/ Debra A. Niezer Director October 3, 2012 Debra A. Niezer /s/ William G. Niezer Director October 3, 2012 William G. Niezer /s/ Donald F. Schenkel Director October 3, 2012 Donald F. Schenkel /s/ Kim T. Stacey Director October 3, 2012 Kim Stacey /s/ Robert N. Taylor Director October 3, 2012 Robert N. Taylor /s/ Ronald W. Turpin Director October 3, 2012 Ronald Turpin /s/ Irene A. Walters Director October 3, 2012 Irene A. Walters
